CLEMENS, Senior Judge.
A jury found defendant Samuel L. Conley guilty of attempted robbery and the court sentenced him to 15 years in prison. Defendant concedes the evidence was sufficient.
Defendant contends that challenged state’s evidence showed another crime and was inadmissible. On that ground defendant claims the trial court erred in admitting the state’s evidence about the license plates of two cars, one used in the robbery, and another, the defendant’s car. After the robbery, the license plates had been switched. The robbery car then bore defendant’s license plates (which he had reported stolen) and his car carried the license plates of the robbery car.
The state agrees that with certain exceptions evidence of another crime is inadmissible. We find such an exception here. As we held in State v. Hoyel, 534 S.W.2d 266[3] (Mo.App.1975), evidence of another crime tending to show an accused has attempted to fabricate evidence is admissible to show his consciousness of guilt. So it is here. See also State v. Quigley, 591 S.W.2d 740[2-5] (Mo.App.1979).
Judgment affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.